         Case 2:21-cv-01523-KJN Document 7 Filed 09/09/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NICOLAS AGUILAR,                                    No. 2:21-cv-1523 KJN P
12                       Plaintiff,
13           v.                                          ORDER
14   GEORGE HILL CLAIMS CO., et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42

18   U.S.C. § 1983, together with an application to proceed in forma pauperis pursuant to 28 U.S.C.

19   § 1915.

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25   this action, any judicial district in which any defendant is subject to the court’s personal

26   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           While plaintiff’s complaint is not entirely clear, he affirmatively states the constitutional

28   violation occurred in Ontario, California. (ECF No. 1 at 1.) He appears to challenge
                                                        1
            Case 2:21-cv-01523-KJN Document 7 Filed 09/09/21 Page 2 of 3


 1   circumstances related to his initial arrest, and seeks money damages for injuries he sustained at

 2   the time the officer stopped plaintiff. (ECF No. 1 at 3, 4.)

 3            Plaintiff also makes vague references to incidents at Kern Valley State Prison. However,

 4   if plaintiff seeks to bring a civil rights action against defendants employed at Kern Valley State

 5   Prison, he must file a civil rights complaint in the Fresno Division of the Eastern District of

 6   California, 2500 Tulare Street, Fresno, California, identify the specific prison staff involved in

 7   such alleged constitutional violations, and set forth specific charging allegations as to each named

 8   defendant.

 9            In the instant complaint, plaintiff named himself in the defendants’ section of the case

10   caption, but also included the names Alexie Alysa and Northern Law Corporation, Woodland,

11   CA, in the case caption. (ECF No. 1 at 1.) Plaintiff did not name either Ms. Alysa or the

12   Northern Law Corporation as a defendant in the defendants’ section of the complaint. 1 (ECF No.

13   1 at 2.) In addition, plaintiff included no charging allegations as to the Northern Law

14   Corporation. Rather, plaintiff appears to ask the court to send important documents to Alysa

15   Meyers Alexis, Northern Lawyers Corp., Woodland, CA. (ECF No. 1 at 14.) Plaintiff is advised

16   that unless counsel represents a party, the court will not serve documents on behalf of litigants

17   proceeding without counsel.

18            In this case, the claim arose in Ontario, San Bernardino County, which is in the Central

19   District of California. Therefore, plaintiff’s claim should have been filed in the United States

20   District Court for the Central District of California. In the interest of justice, a federal court may

21   transfer a complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a);

22   Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

23   ////

24   ////

25   1
       Rather, plaintiff lists his own name twice in the defendants’ section of the complaint, claiming
26   the first defendant is employed as a garage mechanic at Kern Valley State Prison. (ECF No. 1 at
     2.) No other names from the case caption are included in the defendants’ section. Plaintiff is
27   advised that if he chooses to file a civil rights complaint in the Fresno Division, the names set
     forth as defendants in the case caption must match those listed in the defendants’ section of the
28   complaint. Fed. R. Civ. P. 10(a).
                                                         2
          Case 2:21-cv-01523-KJN Document 7 Filed 09/09/21 Page 3 of 3


 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The Clerk of the Court is directed to send plaintiff the form for filing a civil rights

 3   complaint by a prisoner in the Fresno Division of the Eastern District; and

 4             2. This matter is transferred to the United States District Court for the Central District of

 5   California.

 6   Dated: September 8, 2021

 7

 8

 9   /agui1523.21

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
